Title: To George Washington from Samuel Huntington, 21 June 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia June 21 1780

I have the honour to transmit your Excellency the enclosed Acts of Congress of the 17th & 19th Instant, pointing out the different Measures they have taken for the Support of the southern Army.
Congress cannot but hope that the Measures they have taken, if executed with Punctuality and De[s]patch, will change the Face of Affairs in that Country.
It is submitted to your Excellency, whether it may not be proper that the Infantry of Major Lee’s Corps proceed to join the southern Army.
I have been honored with your Despatches of the 18th Instant, which were immediately laid before Congress, and also communicated to President Reed. I have the Honour to be with every Sentiment of respect your Excelly’s most obedt servant

Sam. Huntington President

